DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group IV: claims 9-12 in the reply filed on 7/12/2021 is acknowledged.  The traversal is on the ground(s) that Johnson (US 2014/0255647) fails to disclose a production method for producing a processing tool.  This is not found persuasive because the shared technical feature amongst Groups I-VII as originally claimed did not include a processing tool. Furthermore, the processing tool as recited in claim 9 is an intended use limitation which does not impart any structural limitations to said processing tool. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2111.02 (II). The support structure of Johnson ([0042], Fig. 1 “10”) meets the structural limitations of the claim, and paragraph [0032] of the instant PG-Pub states that the processing tool may serve as a support structure. Therefore, the support structure of Johnson is considered capable of the same use as claimed.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 12 is objected to because of the following informalities:
In claim 12, line 2, “building process” should read—building process.--. The claim is missing a period at the end.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 and 17-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the building process" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the context" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the basis" in the penultimate line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9, 11, 17-18, and 20-21 recite the limitation “sub-surface,” which renders the claims indefinite. Claim 9 recites that the processing tool has an interaction surface that interacts with at least one sub-surface of the object; it is unclear how a processing tool would interact with a “sub-surface” of the object, which would be underneath the exterior surface of the object. Note that the definition of a subsurface is something located beneath a surface. Examiner further notes that paragraph [0013] of the instant PG-Pub recites “Furthermore, the sub-surface to be processed does not necessarily need 
to be an external surface of the workpiece, but can also be a surface located inside, for example can be a part of the wall of a channel through the workpiece.  In some circumstances, the sub-surface to be processed can also be the entire surface of the workpiece.” It would appear that the limitation “sub-surface” as recited is a translation error and intended to mean a surface. For the purposes of examination, the claims are given the broadest reasonable interpretation such that the limitation “sub-surface” is interpreted as surface.
	Claims 10-12 and 17-21 are dependent on claim 9 and are thus also rejected for the same reasons.
The term "substantially the same horizontal direction" in claim 11 is a relative term which renders the claim indefinite.  The term "substantially the same horizontal direction" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2014/0255647), as cited in the IDS dated 9/26/2018, hereinafter “Johnson.”
Regarding claim 1, Johnson teaches a method of producing a 3D part which may be used as a support structure (Abstract, [0042], Fig. 1), using an additive manufacturing device (i.e. additive layer-wise building device) (Fig. 4), wherein the additive manufacturing device is controlled by a control command set (Fig. 5) comprising: providing a computer-based model data representing at least one sub-surface of an object (Fig. 5, [0042]: “digital model of second 3D part” is provided), generating a computer-based model of the 3D part having an interaction surface interacting with at least one subsurface in the context of a processing process in such a way that the interaction surface is geometrically analogous to the at least one sub-surface of the object to be processed (Figs. 1 and 5, [0042]: “generate 3D part 10 as a support structure at overhanging regions of the second 3D part and/or in interior cavities”), and generating a control command set for an additive layer-wise building device that implements the production of the 3D part on the basis of the computer-based model of the 3D part comprising the interaction surface (Figs 1 and 5, [0042]: “instructions for printing”).
Note that the limitation “processing tool” as recited in claim 9 is an intended use limitation which does not impart any structural limitations to said processing tool. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2111.02 (II). The 3D part of Johnson which may be a support structure meets the structural limitations of the claim (Fig. 1 “10”, “generate 3D part 10 as a support structure at overhanging regions of the second 3D part and/or in interior cavities” (i.e., interaction surface of the 3D part is geometrically analogous to the at least one sub-surface of the object)), and paragraph [0032] of the instant PG-Pub states that the processing tool may serve as a support structure. Therefore, the 3D support structure part of Johnson is considered capable of the same use as claimed.
Similarly, the limitation “the sub-surface to be processed using the processing tool” is an intended use limitation. The claim does not require that the sub-surface is actually processed by the processing tool. Note that as discussed in the 35 U.S.C. 112(b) rejection above, “sub-surface” is being interpreted as surface. Johnson teaches a second 3D part ([0042]) (i.e., object), which necessarily has a surface, which is considered to be capable of the same use as claimed.
Regarding claims 10 and 11, Johnson teaches that the 3D part “10” serving as a support structure (i.e. processing tool) and second 3D part (i.e. object to be processed) may be produced in the same additive manufacturing process ([0004], [0042]), which would result in the surface of the second 3D part and the interaction surface of the 3D part “10” to have substantially the same horizontal orientation during production.
Regarding claim 17, Johnson teaches generating 3D part “10” as a support structure at overhanging regions of the second 3D part and/or in interior cavities ([0042]), which reads on fitting in a form-fitting manner to the at least one sub-surface of the object to be processed.
Regarding claim 18, Johnson teaches generating 3D part “10” as a support structure at overhanging regions of the second 3D part and/or in interior cavities ([0042]), which reads on wherein the at least one sub-surface is located within a cavity of the object to be processed, which cavity is located within a channel through the object to be processed.
Regarding claim 19 Johnson teaches generating 3D part “10” as a support structure at overhanging regions of the second 3D part and/or in interior cavities ([0042]), and teaches that the support structure is removable when the additive manufacturing process is complete ([0004]).
Regarding claim 20, Johnson teaches generating 3D part “10” as a support structure at overhanging regions of the second 3D part and/or in interior cavities ([0042]), which reads on wherein all dimensions in at least one spatial direction of the interaction surface differ by a factor g, which is different from the corresponding dimensions of the sub-surface to be processed. For example, when the 3D part “10” of Johnson is a support structure in an interior cavity of the second 3D part, the 3D part “10” would be smaller in all dimensions in at least one spatial direction by a factor g when compared to the surface of the interior cavity.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson  (US 2014/0255647) as applied to claims 9-11 and 7-20 above, and further in view of Gibson et al. (Gibson, Ian, et al. Additive Manufacturing Technologies: Rapid Prototyping to Direct Digital Manufacturing. Springer, 2010.), hereinafter “Gibson.”
Regarding claim 12, Johnson teaches that its method may be carried out using any suitable additive manufacturing technique ([0044]), [0062]), such as selective laser sintering ([0004]), but is silent as to the building material used in the additive manufacturing process.
However, Gibson teaches that metal powders are commonly used for selective laser sintering processes (p. 103). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select a metal powder as the building material of Johnson, as Gibson teaches that metal powders are typically used in selective laser sintering processes (p. 103). One of ordinary skill in the art would have looked to conventionally known building materials in the silence of Johnson, such as that described in Gibson.
Allowable Subject Matter
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to disclose or adequately suggest the method described in claim 21. In particular, the closest prior art, Johnson (US 2014/0255647), teaches/renders obvious the subject matter recited in the instant claim 1, as discussed in the 35 U.S.C. 103 rejection above. However, although Johnson teaches that its 3D parts may be printed using a variety of different part and/or support materials ([0085], Johnson fails to teach or fairly suggest wherein the interaction surface is provided with a surface texture which is different from the surface texture of the sub-surface to be processed, as required by claim 21. Thus, claim 21 is distinct over the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734